                                      United States Bankruptcy Court
                                        Northern District of Iowa
In re:                                                                                  Case No. 20-00916-TJC
Rebecca Lynn Ploessl                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0862-2           User: admin                  Page 1 of 2                   Date Rcvd: Aug 07, 2020
                               Form ID: 2040                Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 09, 2020.
db             +Rebecca Lynn Ploessl,    2572 Galena Dr,    Dubuque, IA 52003-8012
2296211        +Advanced Medical Transport,    2228 Heinz Rd,     Iowa City, IA 52240-2600
2296212        +Air Methods,    5500 S Quebec St,    Suite 300,    Englewood, CO 80111-1926
2296214        +Best Buy/CBNA,    Attn: Bankruptcy Dept.,    5800 South Corporate Place,
                 Sioux Falls, SD 57108-5027
2296219        +Dubuque Emergency Physicians,     PO Box 5719,    Athens, GA 30604-5719
2296220         Dubuque Fire EMS,    C/O Billing Office,    N2930 State Road 22,     Wautoma, WI 54982-5267
2296221        +Equifax,    Attn: Bankruptcy Dept.,    P.O. Box 740241,    Atlanta, GA 30374-0241
2296222        +Experian,    Attn: Bankruptcy Dept.,    P.O. Box 2002,    Allen, TX 75013-2002
2296224        +Hospital Dentistry Institute,     200 Hawkins Dr,    Iowa City, IA 52242-1009
2296226        +Kohl’s Department Store,    Attn: Bankruptcy Dept.,     PO Box 3115,    Milwaukee, WI 53201-3115
2296230        +MRS BPO, LLC,    1930 Olney Avenue,    Cherry Hill, NJ 08003-2016
2296227        +MercyOne Dubuque,    PO Box 677922,    Dallas, TX 75267-7922
2296228        +Midland Credit Management,    350 Camio De La Reina,     Suite 100,    San Diego, CA 92108-3007
2296229        +Midland Credit Management, Inc.,     PO Box 301030,    Los Angeles, CA 90030-1030
2296231        +Optimum Outcomes, Inc,    PO Box 660943,    Dallas, TX 75266-0943
2296233        +Resurgent Capital Services,    PO Box 510090,     Livonia, MI 48151-6090
2296234        +Sherman Originator III LLC,    PO Box 10497 Mail Stop 576,     Greenville, SC 29603-0497
2296242         Transunion,    Attn: Bankruptcy Dept.,    P.O. Box 1000,    Crum Lynne, PA 19022

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM Aug 08 2020 03:13:00       Sheryl Schnittjer,     24695 207th Ave.,
                 Delhi, IA 52223-8414
2296213         EDI: URSI.COM Aug 08 2020 03:13:00      Alltran Financial, LP,     PO Box 722929,
                 Houston, TX 77272-2929
2296215        +EDI: CAPITALONE.COM Aug 08 2020 03:13:00       Capital One, N.A.,     Attn: Bankruptcy Dept.,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
2296217         EDI: WFNNB.COM Aug 08 2020 03:13:00       Comenity Bank,    PO Box 182789,
                 Columbus, OH 43218-2789
2296218        +E-mail/PDF: creditonebknotifications@resurgent.com Aug 07 2020 23:18:18         Credit One Bank,
                 PO Box 98872,   Las Vegas, NV 89193-8872
2296223        +EDI: AMINFOFP.COM Aug 08 2020 03:13:00       First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
2296225         EDI: JPMORGANCHASE Aug 08 2020 03:13:00       JPMCB Card Services,     PO Box 15369,
                 Wilmington, DE 19850
2296216         EDI: JPMORGANCHASE Aug 08 2020 03:13:00       Cardmember Services,     PO Box 15548,
                 Wilmington, DE 19886
2296226        +E-mail/Text: PBNCNotifications@peritusservices.com Aug 07 2020 23:11:02
                 Kohl’s Department Store,    Attn: Bankruptcy Dept.,     PO Box 3115,    Milwaukee, WI 53201-3115
2296232         EDI: PRA.COM Aug 08 2020 03:13:00      Portfolio Recovery Associates,      PO Box 12914,
                 Norfolk, VA 23541
2296350        +EDI: PRA.COM Aug 08 2020 03:13:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
2296235         EDI: RMSC.COM Aug 08 2020 03:13:00      SYNCB/Amazon,     Attn: Bankruptcy Dept.,    PO Box 965015,
                 Orlando, FL 32896-5015
2296236        +EDI: RMSC.COM Aug 08 2020 03:13:00      SYNCB/JcPenney,     Attn: Bankruptcy Dept.,
                 PO Box 965007,    Orlando, FL 32896-5007
2296237        +EDI: RMSC.COM Aug 08 2020 03:13:00      SYNCB/PayPal Extras MC,     PO Box 965005,
                 Orlando, FL 32896-5005
2296238        +EDI: RMSC.COM Aug 08 2020 03:13:00      SYNCB/Sams,    PO Box 965005,     Orlando, FL 32896-5005
2296239        +EDI: RMSC.COM Aug 08 2020 03:13:00      SYNCB/TJ Maxx,     Attn: Bankruptcy Dept.,    PO Box 965015,
                 Orlando, FL 32896-5015
2296240        +EDI: RMSC.COM Aug 08 2020 03:13:00      SYNCB/Zulily,     PO Box 965017,    Orlando, FL 32896-5017
2296241        +EDI: RMSC.COM Aug 08 2020 03:13:00      Synchrony Bank,     PO Box 530948,
                 Atlanta, GA 30353-0948
2296410        +EDI: RMSC.COM Aug 08 2020 03:13:00      Synchrony Bank,     c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
2296243        +E-mail/Text: BankruptcyNotices@healthcare.uiowa.edu Aug 07 2020 23:11:19
                 University of Iowa Health Care,    PO Box 14551,    Des Moines, IA 50306-3551
                                                                                                TOTAL: 20

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
District/off: 0862-2                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 07, 2020
                                      Form ID: 2040                      Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 09, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 7, 2020 at the address(es) listed below:
              Dustin Abraham Baker    on behalf of Debtor Rebecca Lynn Ploessl dustin@henkelsbaker.com,
               dustin@henkelsbaker.com;hillary@henkelsbaker.com;margaret@henkelsbaker.com;teri@henkelsbaker.com;
               bakerdr45649@notify.bestcase.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 3
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 20−00916
                                                            Office Code: 2
Rebecca Lynn Ploessl


 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS



TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.
It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible. In order to receive a dividend, a creditor must file a proof of claim.

A Proof of Claim form can be filed electronically by completing the online electronic Proof of Claim (ePOC) found
on our public web site (www.ianb.uscourts.gov) or obtain the Official Form B410 at the United States Courts Web
site (www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) and mail the completed form to the address
appearing below.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court

                                              ON OR BEFORE 11/9/20


If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 8/7/20

                                                            MEGAN R. WEISS
                                                            Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
